Citation Nr: 0905585	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  06-30 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for degenerative disc disease of the cervical spine for the 
period prior to January 1, 2009.

2.  Entitlement to a rating higher than 10 percent from 
January 1, 2009, for degenerative disc disease of the 
cervical spine, including the issue of whether an October 
2008 reduction from 30 percent to 10 percent was proper.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1957 to 
November 1957 and from August 1958 to July 1961.

The matter of service connection for a cervical spine 
disability first came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The Board remanded the matter to 
the RO for further evidentiary development and adjudication 
in August 2003.  After completing the required evidentiary 
development, the RO re-adjudicated the claim and, in a 
February 2005 rating decision, granted the Veteran service 
connection for degenerative disc disease of the cervical 
spine.  In the rating decision, the RO awarded the Veteran a 
disability rating of 30 percent and assigned an effective 
date of September 27, 1999.  In an August 2007 decision, the 
RO confirmed the denial of a higher rating for degenerative 
disc disease of the cervical spine and denied a claim for a 
total disability rating based on individual unemployability 
due to service-connected disability.  In an October 2008 
decision, the RO reduced the evaluation of the Veteran's 
degenerative disc disease of the cervical spine from 30 
percent to 10 percent, effective January 1, 2009.

As the appeal of the Veteran's claim for an initial rating in 
excess of 30 percent for degenerative disc disease of the 
cervical spine emanates from the Veteran's disagreement with 
the initial 30 percent rating assigned following the grant of 
service connection, the Board has characterized the claim as 
for a higher initial rating, in accordance with Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing at the RO in December 2008.  A transcript 
of the hearing has been associated with the Veteran's claims 
file.

Additionally, in a November 2007 statement, the Veteran's 
representative stated that the Veteran suffers from back 
pain, peripheral neuropathy of the bilateral upper 
extremities, peripheral neuropathy of the left lower 
extremity, and a bilateral hip disability, all of which he 
claims are related to his time in military service.  Further, 
the Veteran's representative indicated in an April 2008 
statement that the Veteran was seeking service connection for 
bilateral hearing loss and tinnitus, as well as a lumbar 
spine disability.  In addition, the Veteran's representative 
indicated in an October 2008 statement that the Veteran 
suffers from headaches that he believes are related to his 
service-connected cervical spine disability.  In this case, 
the Board infers claims for service connection for a lumbar 
spine disability, peripheral neuropathy of the bilateral 
upper extremities, peripheral neuropathy of the left lower 
extremity, a bilateral hip disability, hearing loss, and 
tinnitus, as well as a claim for service connection for 
headaches as secondary to service-connected degenerative disc 
disease of the cervical spine.  As these claims have not been 
adjudicated by the RO, they are not before the Board; hence, 
they are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  By way of a February 2005 rating decision, the Veteran 
was granted service connection for degenerative disc disease 
of the cervical spine, with an evaluation of 30 percent 
effective from September 27, 1999.

2.  On June 20, 2008, the Veteran was notified that, based on 
the findings of a VA examination conducted in March 2008, the 
RO was proposing to reduce the evaluation of the Veteran's 
service-connected degenerative disc disease of the cervical 
spine from 30 percent to 10 percent disabling.

3. On October 29, 2008, the RO notified the veteran that 
evaluation of his service-connected degenerative disc disease 
of the cervical spine would be reduced from 30 percent to 10 
percent disabling, effective from January 1, 2009.

4.  Since the filing of the Veteran's claim, his degenerative 
disc disease of the cervical spine has been evidenced by 
functional debility equating to severe limitation of motion.

5.  The Veteran's degenerative disc disease of the cervical 
spine has not been manifested by ankylosis of the cervical 
spine, by objective neurological abnormalities or 
incapacitating episodes requiring prescribed bed rest and 
treatment, or by severe or pronounced intervertebral disc 
syndrome.

6.  The veteran's service-connected disability, degenerative 
disc disease of the cervical spine, does not preclude 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  For the period prior to January 1, 2009, the criteria for 
an initial rating in excess of 30 percent for degenerative 
disc disease of the cervical spine have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5290, 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2008).

2.  A reduction to 10 percent for service-connected 
degenerative disc disease of the cervical spine was not 
proper; however, a rating higher than 30 percent since 
January 1, 2009, is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.321, 3.655, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5290, 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2008).

3.  The criteria for an award of TDIU have been not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005). 
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Here, the Board finds that all notification and development 
action needed to render a decision on the claims on appeal 
has been accomplished.

In this respect, through January 2004 and December 2004 
notice letters, the RO notified the Veteran of the 
information and evidence needed to substantiate his cervical 
spine disability claim.  In a June 2007 notice letter, the RO 
notified the Veteran of the information and evidence needed 
to substantiate his claim for entitlement to a total 
disability rating based on unemployability due to service-
connected disability (TDIU), as well as his claim for a 
higher initial rating for his service-connected cervical 
spine disability.  In addition, the Veteran was provided 
notice concerning the assignment of rating criteria and 
effective dates via June 2007 and February 2008 notice 
letters.  Thereafter, the Veteran was afforded the 
opportunity to respond.  Hence, the Board finds that the 
Veteran has received notice of the information and evidence 
needed to substantiate his claims, and has been afforded 
ample opportunity to submit such information and evidence.

The Board also finds that the January 2003, December 2004, 
June 2007, and February 2008 notice letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In the letters, the RO notified the 
Veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
Veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned January 2003, 
December 2004, June 2007, and February 2008 letters.

The Board thus finds that "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  In this regard, the more 
detailed notice requirements set forth in 38 U.S.C.A. §§ 
7105(d) and 5103A have been met.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the 
Veteran was given the opportunity to respond following the 
January 2003, December 2004, June 2007, and February 2008 
notice letters.  

The Board notes that the Court has issued a decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), regarding 
the notice required for an increased compensation claim.  
However, in Vazquez-Flores, the issue was entitlement to 
increased compensation for an already service-connected 
disability, not whether a higher initial rating was 
warranted.  As such, in the instant case, a discussion of 
whether sufficient notice has been provided for an increased 
compensation claim is not necessary because this is an 
initial rating claim and the Court articulated specifically 
that the Vazquez-Flores notice requirements apply to a claim 
for increase.

Otherwise, nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims on 
appeal.  Relevant post-service medical evidence from the 
Veteran's treatment at multiple VA medical facilities has 
been associated with the Veteran's claims file, as have 
records from a private treatment provider.  The Veteran was 
provided with VA medical examinations in February 2005, 
February 2007, and March 2008, reports of which have also 
been associated with the file.  Otherwise, neither the 
Veteran nor his representative has indicated that there are 
any outstanding records relevant to the claims on appeal.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required by 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II. Analysis

The veteran is seeking an initial disability rating in excess 
of 30 percent for service-connected degenerative disc disease 
of the cervical spine, as well as a higher rating for his 
degenerative disc disease of the cervical spine as of January 
1, 2009, at which time his rating was reduced to 10 percent.  
He is also seeking entitlement to a TDIU.

Relevant medical evidence of record consists of VA medical 
examinations conducted in February 2005, February 2007, and 
March 2008, as well as post-service VA treatment records from 
multiple VA medical facilities, records from the Veteran's 
treatment by a private treatment provider, and records from 
the Veteran's 1993 award of Social Security Administration 
(SSA) disability benefits.  Notes from the 1993 award of SSA 
benefits reflect that the Veteran was granted disability 
benefits based on a diagnosis of chronic cervical and 
lumbosacral strain, as well as major depressive disorder, 
disabilities that combined to render the Veteran 
unemployable.  

Report of the February 2005 VA medical examination reflects 
the Veteran's complaints of neck pain worsening since 
service.  The examiner noted no radiating symptoms except for 
an occasional numbness in the Veteran's left fingers.  The 
Veteran's strength was noted to be 5/5 bilaterally, with very 
mild reduced grip strength on the left, and normal reflexes.  
Physical examination revealed range of motion of flexion to 
35 degrees, extension to 10 degrees, left lateral flexion to 
20 degrees, right lateral flexion to 30 degrees, left lateral 
rotation to 40 degrees, and right lateral rotation to 60 
degrees.  The examiner diagnosed the Veteran with 
"significant degenerative disc disease of the cervical 
spine" with a "severely limited" range of motion of the 
cervical spine.  No radiculopathy was noted.  

Report of the February 2007 VA examination notes that the 
Veteran was found to have decreased motion, stiffness, 
weakness, spasms, and pain in the cervical spine.  The pain 
was noted to be severe without radiation.  The examiner 
further noted that the Veteran experienced flare-ups of the 
pain weekly, lasting hours each time and rendering the 
Veteran unable to walk and dress or undress.  No 
incapacitating episodes were noted during the 12 months 
preceding the examination.  The Veteran was noted to be 
retired due to medical problems, specifically "bulging disc 
in spine both cervical and lumbar areas." 

Physical examination revealed muscle spasms, atrophy, 
guarding, tenderness, and weakness, but no symptoms were 
found to be severe enough to cause abnormal gait or abnormal 
spinal contour.  Motor examination revealed normal movement 
with the exception of wrist flexion and extension, which were 
noted to be 4/5 bilaterally.  Sensory and reflex examination 
were normal, and no ankylosis was noted.  Range of motion 
testing revealed flexion of the neck to 25 degrees and 
extension to 15 degrees, with pain throughout both motions.  
No additional loss of motion was noted on repetitive use.  
The Veteran was found to have 15 degrees of lateral flexion 
bilaterally, with pain throughout the range of motion and no 
additional loss of motion on repetitive use.  Lateral 
rotation to the right was to 30 degrees with pain, with 
limitation of motion on repetitive use to 20 degrees.  
Lateral rotation to the left was to 45 degrees with pain, 
with limitation of motion on repetitive use to 30 degrees.  
The examiner further noted that the Veteran had been provided 
radiological examination in September 2006 that revealed 
multilevel degenerative disc and joint disease with bilateral 
neural foraminal encroachment and spinal malalignment.  The 
examiner diagnosed the Veteran with degenerative disc disease 
of the cervical spine.

Report of the Veteran's March 2008 VA examination reflects 
that the examiner noted no radicular pain to the Veteran's 
upper extremities.  Pain in his hand joints was noted to be 
from apparent degenerative joint disease of the 
interphalangeal joints.  The examiner noted the Veteran's 
complaints of decreased motion, stiffness, spasm, and pain 
with repetitive motion of his head.  Moderate flare-ups were 
noted as occurring every 5 to 6 months and lasting 3 to 7 
days, causing severe loss of motion.  No incapacitating 
episodes were noted to have occurred in the 12 months prior 
to the examination.  The Veteran was noted to be retired due 
to his eligibility by age or duration of years on the job.

On physical examination, no ankylosis or other abnormal 
spinal curvatures were noted.  Examination of the spinal 
muscles revealed spasm, guarding, pain on motion, and 
tenderness bilaterally, but no symptoms were found to be 
severe enough to cause abnormal gait or abnormal spinal 
contour.  Motor examination revealed normal motion and muscle 
tone bilaterally.  Sensory and reflex examinations were 
similarly normal.  Range of motion testing revealed flexion 
of the neck to 40 degrees and extension to 25 degrees.  The 
Veteran was found to have 35 degrees of lateral flexion 
bilaterally, and lateral rotation was to 40 degrees 
bilaterally.  The examiner noted no evidence of pain 
throughout the range of motion, although pain and limitation 
of motion were noted on repetitive motion testing.  No 
vertebral fracture was noted.  The examiner diagnosed the 
Veteran with intervertebral disc syndrome of the cervical 
spine.

The Veteran was also provided a VA neurological examination 
in March 2008.  Report of that examination reflects the 
examiner's consideration of physical therapy provided to the 
Veteran, at which time he was diagnosed with tennis elbow 
tendonitis on the left but no other neurological 
abnormalities.  The examiner also noted the Veteran's private 
treatment for left carpal tunnel syndrome.  The examiner 
recorded the Veteran's complaints of occasional coldness in 
the fingers and pain and tenderness in the left elbow but 
noted no specific radicular pain to the upper extremities.  
Motor, reflex, and sensory examinations were normal.  The 
examiner diagnosed the Veteran with left carpal tunnel 
syndrome, left tennis elbow tendonitis, and left upper 
extremity radicular pain and peripheral neuropathy with no 
evidence of nerve injury.  The examiner concluded that these 
diagnoses were less likely than not related to the Veteran's 
service-connected degenerative disc disease of the cervical 
spine, reasoning that the left upper extremity pain was 
related to the Veteran's diagnosed left tennis elbow 
tendonitis, which is unrelated to his cervical spine 
disability.  No neurological condition of the right upper 
extremity was diagnosed.

Records of the Veteran's treatment at VA medical facilities 
reflect that he underwent magnetic resonance imagery study of 
his cervical spine in June 2004, which revealed spondylosis 
and mild spinal stenosis at C5-6 with neural foraminal 
narrowing.  He was further diagnosed with diffuse 
osteoarthritis of the neck at a March 2006 visit.  During a 
February 2007 treatment visit, the Veteran complained of pain 
and weakness in his left upper extremity.  He was diagnosed 
with peripheral vascular disease and possible subclavian 
steal syndrome.  At a June 2007 treatment visit, the 
Veteran's treating cardiologist concluded that his weakness 
in the left arm was attributable to the subclavian steal 
syndrome.  He was assigned a diagnosis of degenerative disc 
disease of the cervical spine at an October 2007 treatment 
visit after complaining of neck pain.  Physical therapy 
treatment notes from January and February 2008 reflect that 
the Veteran showed a near-complete range of motion of the 
cervical spine with 10 degrees of limitation of right lateral 
flexion.  He was diagnosed with degenerative disc disease and 
degenerative joint disease of the spine.  Radiological 
examination conducted in June 2008 revealed moderate 
degenerative disc disease of the lower cervical spine with 
foraminal narrowing at C5-C6 and C6-C7.

Records of the Veteran's private treatment reflect that he 
underwent a neurological evaluation in June 2007.  At that 
time, the Veteran was noted to complain of constant neck pain 
with poor range of motion, bilateral arm pain and numbness, 
and tingling in his arms and fingers.  Physical examination 
revealed normal cranial nerve responses and cerebellar and 
sensation testing.  The examiner noted decreased strength in 
bilateral deltoids and biceps as well as in the left 
extensors.  The examiner diagnosed the Veteran with increased 
neck pain with radicular symptoms with herniated nucleus 
pulposus C5-6 and C7-T1 and bulging C6-7 with left C6 and C7 
radiculopathy, as well as bilateral shoulder pain and left 
elbow pain.  The examiner also noted the Veteran's diagnoses 
of subclavian steal, history of septal infarction, and 
herniated nucleus pulposus at L4-5 with bulging L1-2.  In a 
July 2007 letter, the Veteran's private examiner concluded 
that given the identified diagnoses, the Veteran was 
permanently and totally disabled.

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing at the RO in December 2008.  At that 
hearing, the Veteran complained of near-daily flare-ups 
causing him to monitor his activity level and flare-ups 
requiring an hour of bed rest occurring about 3 times per 
week.  The Veteran also reported sleeping on a couch instead 
of in a bed and stated that he had numbness and tingling in 
his arms as well as pain in his left shoulder.  He stated 
that he had been unable to work since 1993, a situation he 
attributed both to his service-connected cervical spine 
disability and to a lumbar spine condition.  He has further 
stated in an July 2008 VA Form 9 (Appeal to Board of 
Veterans' Appeals) that his disabilities-his service-
connected degenerative disc disease of the cervical spine, as 
well as non-service-connected lumbar spine disability, 
peripheral neuropathy, hearing loss, and tinnitus-combine to 
preclude his obtaining gainful employment.



A.  Higher Rating for Degenerative Disc Disease of the 
Cervical Spine

Disability evaluations are determined by comparing a 
Veteran's present symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of a "staged 
rating" (assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

When evaluating musculoskeletal disabilities, VA must, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the Veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups or with repeated use), and those factors are 
not contemplated in the relevant rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45 (2008); DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In VA 
Fast Letter 06-25 (November 29, 2006), VA's Compensation & 
Pension Service noted that to properly evaluate any 
functional loss due to pain, examiners, at the very least, 
should undertake repetitive testing (to include at least 
three repetitions) of the joint's or spine's range of motion, 
if feasible.  It was determined that such testing should 
yield sufficient information on any functional loss due to an 
orthopedic disability.  

In its February 2005 rating decision, the RO granted the 
Veteran service connection for degenerative disc disease of 
the cervical spine, effective September 27, 1999.  The RO has 
evaluated the disability in accordance with the criteria set 
forth in the rating schedule in effect both at the time of 
the Veteran's claim and at the time the rating decision was 
issued.  In that connection, the Board notes that in the 
February 2005 rating decision, the RO gave specific 
consideration both to the General Rating Formula for Diseases 
and Injuries of the Spine, 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2008), and to the rating criteria in effect 
at the time the Veteran filed his claim, Diagnostic Codes 
5290 (2002), for limitation of motion of the cervical spine, 
and Diagnostic Code 5293 (2002) and (2003), for 
intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5290, 
5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2008).  Pursuant to the RO's evaluation, the Board will 
consider the Veteran's disability under Diagnostic Codes 5290 
and 5293, which were in effect at the time of the Veteran's 
initial grant of service connection, and under criteria 
currently in effect for disabilities of the spine.

At the outset, the Board notes that, effective September 23, 
2002, VA revised the criteria for evaluating intervertebral 
disc syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  
See 67 Fed. Reg. 54,345-49 (August 22, 2002) (codified at 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  Thereafter, 
effective September 26, 2003, the rating schedule for 
evaluation of that portion of the musculoskeletal system that 
addresses disabilities of the spine was revised.  See 68 Fed. 
Reg. 51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243 (2008)).

VA must consider the Veteran's claim under each set of 
criteria, with consideration of revised criteria no sooner 
than the effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 15-16 (2003), rev'd on other 
grounds, 370 F.3d 1124 (Fed. Cir. 2004); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997); Green v. Brown, 10 Vet. App. 111, 
116-119 (1997).  See also VAOPGCPREC 3-00 (April 10, 2000) 
and 7-03 (Nov. 19, 2003).  In its February 2005 rating 
decision granting service connection and again in its August 
2007 rating decision denying the Veteran an increased rating, 
the RO considered the claim in light of both the former and 
revised rating criteria, and provided notice of the same.

With respect to the rating criteria in effect prior to 
September 26, 2003, under Diagnostic Code 5290, a 10 percent 
rating is warranted for slight limitation of motion of the 
cervical spine.  A 20 percent rating is warranted for 
moderate limitation of motion of the cervical spine.  A 30 
percent rating is warranted for severe limitation of motion 
of the cervical spine.  The Board notes that a 30 percent 
rating is the maximum rating available under prior Diagnostic 
Code 5290.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).  
In addition, with respect to the rating criteria under 
Diagnostic Code 5293 in effect prior to September 23, 2002, a 
10 percent rating is warranted for mild intervertebral disc 
syndrome.  A 20 percent rating is warranted for moderate 
intervertebral disc syndrome with recurrent attacks.  A 40 
percent rating is warranted for severe intervertebral disc 
syndrome, recurring attacks with intermittent relief.  A 60 
percent rating is warranted for pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of diseased disc, little 
intermittent relief.  The Board notes that a 60 percent 
rating is the maximum rating available under Diagnostic Code 
5293.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

As noted above, effective September 23, 2002, VA revised the 
criteria for evaluating intervertebral disc syndrome under 38 
C.F.R. § 4.71a, Diagnostic Code 5293.  Those changes were 
largely incorporated into the current version of the General 
Rating Formula for Diseases and Injuries of the Spine at 38 
C.F.R. § 4.71a, Diagnostic Code 5243.  Under these 
provisions, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2008).

With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months, a 10 percent rating is assignable.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent rating is assignable.  With incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months, a 40 percent 
rating is assignable.  With incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months, a 60 percent rating is assignable.  Id.

Under Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Under Note (2):  When 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id.

The second change, effective September 26, 2003, renumbered 
all of the spine diagnostic codes and provides for the 
evaluation of all spine disabilities under a new General 
Rating Formula for Diseases and Injuries of the Spine.  38 
C.F.R. § 4.71a (2008).  Furthermore, under the current 
version of the General Rating Formula for Diseases and 
Injuries of the Spine (Diagnostic Codes 5235-5243), the 
General Rating Formula provides that with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease, unfavorable ankylosis of the entire spine 
warrants a 100 percent rating.  Unfavorable ankylosis of the 
entire cervical spine warrants a 40 percent rating.  Forward 
flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine warrants a 
30 percent rating.  A 20 percent rating is warranted for 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or the combined range of 
motion of the cervical spine is not greater than 170 degrees.  
A 10 percent rating is warranted for forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, the combined range of motion of the cervical 
spine greater than 170 degrees but less than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or more of the height.  
Id.

Additionally, under Note (1):  Evaluate any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code.  Id.  

Note (2):  (See also Plate V.) [With respect to the lumbar 
spine] -- For VA compensation purposes, normal forward 
flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  Id.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.  Id. 

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the  following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  Id.

As for neurological disabilities, evaluations are assigned 
based on whether the paralysis of a particular nerve is 
complete or incomplete.  Under Diagnostic Codes 8510-8512-
the diagnostic codes pertaining to the upper radicular group, 
the middle radicular group, and the lower radicular group-a 
20 percent evaluation is for assignment for mild incomplete 
paralysis; a 40 percent evaluation for moderate incomplete 
paralysis; and a 50 percent evaluation for severe incomplete 
paralysis.  For complete paralysis, a 70 percent evaluation 
is for assignment.  A note accompanying the Schedule of 
Ratings for Diseases of the Peripheral Nerves indicates that 
when the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a, Diagnostic Codes 8510-8512 (2008).

Regarding the propriety of the reduction in disability 
benefits effective January 1, 2009, the Board notes that 38 
C.F.R. § 3.105(e) states that, where a reduction in 
evaluation of a service-connected disability is considered 
warranted and the lower evaluation would result in a 
reduction or discontinuance of compensation payments, a 
rating proposing the reduction or discontinuance must be 
prepared setting forth all material facts and reasons.  After 
notification of the proposed reduction, the beneficiary must 
be given 60 days for the presentation of additional evidence 
to show that compensation payments should be continued at 
their present level.  If additional evidence is not received 
within that 60-day period, final rating action will be taken, 
and the award will be reduced or discontinued effective the 
last day of the month in which the 60-day period following 
the final rating action expires.  38 C.F.R. § 3.105(e).

Here, the Board notes that the Veteran's reduction in 
disability benefits was not prompted by a claim submitted by 
the veteran, but instead was undertaken as a result of a 
March 2008 medical examination scheduled by the RO pursuant 
to the Veteran's disagreement with the initial 30 percent 
rating assigned at the time of the award of service 
connection.  The RO thereafter followed the procedures 
outlined in 38 C.F.R. § 3.105(e), which included notice 
requirements specifically relating to reductions of 
compensation awards, as will be discussed in greater detail 
below.

As noted above, the Veteran's March 2008 VA examiner assessed 
the veteran with no ankylosis or other abnormal spinal 
curvatures.  Examination of the spinal muscles revealed 
spasm, guarding, pain on motion, and tenderness bilaterally, 
but no symptoms were found to be severe enough to cause 
abnormal gait or abnormal spinal contour.  Motor examination 
revealed normal motion and muscle tone bilaterally.  Sensory 
and reflex examinations were similarly normal.  Range of 
motion testing revealed flexion of the neck to 40 degrees and 
extension to 25 degrees.  The Veteran was found to have 35 
degrees of lateral flexion bilaterally, and lateral rotation 
was to 40 degrees bilaterally.  The examiner noted no 
evidence of pain throughout the range of motion, although 
pain and limitation of motion were noted on repetitive motion 
testing.  No vertebral fracture was noted.  The examiner 
diagnosed the Veteran with intervertebral disc syndrome of 
the cervical spine.  

Based on this examination, the RO issued a rating decision in 
June 2008 proposing a reduction of the evaluation of the 
Veteran's degenerative disc disease of the cervical spine 
from 30 percent to 10 percent, stating in particular that the 
range of motion of the cervical spine identified at the March 
2008 examination showed a range of motion of cervical flexion 
to 40 degrees and extension to 25 degrees, as well as 35 
degrees of lateral flexion bilaterally and lateral rotation 
to 40 degrees bilaterally, which the RO considered not to be 
"severe" under prior Diagnostic Code 5290 or to otherwise 
warrant a 30 percent rating under the current General Rating 
Formula for Diseases and Injuries of the Spine.  In the cover 
letter to the rating decision, the Veteran was informed that 
he had 60 days in which to submit medical or other evidence 
to show that the reduction should not be made, and that, if 
no additional evidence was received, the benefit payment 
would stop the first day of the third month following the 
RO's notice to him of the final decision.  The veteran did 
not provide any additional evidence, and in a rating decision 
issued in October 2008, the RO reduced the evaluation of the 
Veteran's degenerative disc disease of the cervical spine 
from 30 percent to 10 percent, effective January 1, 2009.

As regards the propriety of the procedures used to reduce 
evaluation of the Veteran's degenerative disc disease of the 
cervical spine from 30 percent to 10 percent, the Board finds 
no error.  Review of the foregoing reveals that the veteran 
underwent a VA examination in March 2008, pursuant to his 
claim for a higher initial rating for degenerative disc 
disease of the cervical spine.  Thereafter, a rating decision 
was issued in June 2008 announcing the proposed reduction in 
evaluation; the notification of the proposed reduction gave 
the veteran 60 days for the presentation of additional 
evidence.  In October 2008, well after the expiration of the 
60-day period, the veteran having submitted no additional 
evidence, the RO issued the rating decision discontinuing the 
30 percent evaluation of the disability and assigning a 10 
percent evaluation.  The announced reduction was made 
effective January 1, 2009, the day following the end of the 
month in which the 60-day period from the date of notice to 
the beneficiary of the final rating action expired.  In light 
of the foregoing, the Board finds that there was no 
procedural error in the reduction from 30 percent to 10 
percent for the Veteran's service-connected degenerative disc 
disease of the cervical spine.

Turning to the substantive questions of an initial rating in 
excess of 30 percent for the Veteran's service-connected 
degenerative disc disease of the cervical spine and the 
reduction of the Veteran's cervical spine disability rating 
from 30 percent to 10 percent as of January 1, 2009, and 
following a review of the treatment records, the examination 
reports, and the noted findings, the Board does not find that 
an increased rating in excess of 30 percent for the Veteran's 
degenerative disc disease of the cervical spine is warranted 
under either the old or the new criteria for the period prior 
to January 1, 2009.  The Board finds, however, that the 
reduction of evaluation of the Veteran's degenerative disc 
disease of the cervical spine from 30 percent to 10 percent 
was not warranted, and the Veteran's appeal of this issue is 
therefore granted to the extent that the 30 percent rating 
should not have been reduced. 

In that connection, the Board notes that the veteran has 
consistently complained of pain and limitation of motion of 
his neck (cervical spine).  He has been found in three VA 
examinations to have limitation in his range of motion made 
worse by pain on repetitive movement.  Here, following its 
review of the medical evidence of record, the Board finds 
that since the initial grant of service connection, the 
Veteran's degenerative disc disease of the cervical spine 
warrants a 30 percent rating.

In this case, the Board finds that the restriction in the 
range of motion of the Veteran's cervical spine has been 
identified as severe, warranting a 30 percent rating under 
prior Diagnostic Code 5290.  In particular, the Board notes 
that the Veteran's February 2005 VA examiner opined that the 
range of motion of his cervical spine was "severely 
limited."  Similarly, the Veteran's February 2007 VA 
examiner noted that the Veteran displayed pain through the 
full range of motion of the cervical spine, and his March 
2008 VA examiner observed that repetitive motion of the 
Veteran's cervical spine caused limitation of motion due to 
pain.  The Board concludes that the limited range of motion 
consistently displayed by the Veteran at each of his three VA 
examinations, as well as the pain and limitation caused by 
repetition, more closely approximates the level of disability 
considered by a "severe" rating under prior Diagnostic Code 
5290, even when examined in 2008.  Therefore, there is no 
substantive basis for the reduction to 10 percent.

The Board is cognizant, as discussed above, that evaluations 
of the Veteran's cervical spine reflect painful motion.  As 
noted above, in VA Fast Letter 06-25, VA has determined that 
repetitive testing of a joint should yield sufficient 
information on any functional loss due to an orthopedic 
disability.  Most recently, repetitive testing of the 
Veteran's cervical spine in March 2008 revealed flexion to 40 
degrees and extension to 25 degrees, with additional 
limitation on repetition.  The Board notes, however, that the 
terms "moderate" and "severe" in the context of Diagnostic 
Code 5290 are not defined by regulation.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history.  
38 C.F.R. §§ 4.1, 4.2.  In this case, the Board has taken 
into consideration the Veteran's complaints of pain but 
finds, in light of the fact that the Veteran is being rated 
for severe limitation of motion of the cervical spine under 
prior Diagnostic Code 5290, that any such pain and its effect 
on the Veteran's range of motion is contemplated in the 30 
percent rating assigned herein.  Therefore, the Board simply 
does not find that a rating higher than 30 percent based on 
any additional functional loss under 38 C.F.R. §§ 4.40, 4.45, 
or 4.59, is warranted under the former or revised rating 
criteria.

The Board has also considered the Veteran's degenerative disc 
disease of the cervical spine under the former and revised 
rating criteria for intervertebral disc syndrome.  However, 
the evidence does not support a rating in excess of 30 
percent.  The Veteran's degenerative disc disease of the 
cervical spine-as opposed to his limitation of motion, as 
discussed above-has not been identified as severe, let alone 
pronounced.  In this connection, the Board notes that the 
Veteran's February 2005 VA examiner found the Veteran to have 
"significant," but not "severe," intervertebral disc 
syndrome.  The examiner did, however, separately identify the 
Veteran's range of motion of the cervical spine as "severely 
limited."  Further, the Veteran was found to have 
"moderate" intervertebral disc syndrome on June 2008 VA 
radiological evaluation.  In that connection, the Board notes 
that VA neurological evaluation in March 2008 revealed no 
neurological abnormalities related to the Veteran's cervical 
spine disability.  The Board acknowledges the Veteran's 
private treatment provider's June 2007 diagnosis of the 
Veteran with left C6-7 radiculopathy but finds more 
persuasive the March 2008 VA examiner and June 2007 VA 
treatment provider's conclusions that the Veteran's numbness 
and weakness in the left arm are related to his subclavian 
steal syndrome, a heart condition unrelated to his 
degenerative disc disease of the cervical spine, and to his 
left tennis elbow tendonitis.  Further, the Veteran's 
February 2007 and March 2008 VA examiners reported that the 
veteran had not experienced any periods of incapacitation 
resulting in prescribed bed rest by a physician over the 12 
months preceding each examination.

As such, the Board finds consideration of the Veteran's 
service-connected degenerative disc disease of the cervical 
spine under the former and revised criteria for 
intervertebral disc syndrome does not result in a rating 
higher than 30 percent.  In this case, the evidence simply 
does not reflect neurological findings, to include any 
additional functional loss under 38 C.F.R. §§ 4.40, 4.45, 
4.59, consistent with severe or pronounced intervertebral 
disc syndrome under former Diagnostic Code 5293 (effective 
prior to September 23, 2002).  In that connection, the Board 
notes in particular that the Veteran has not been shown to 
have recurring attacks with only intermittent relief or 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy or other 
neurological findings, little intermittent relief.  
Similarly, the Board finds that the evidence does not reflect 
neurological findings resulting in incapacitating episodes 
under Diagnostic Code 5293 (effective September 23, 2002, to 
September 26, 2003), or Diagnostic Code 5243 (effective as of 
September 26, 2003).  The Board notes particularly that the 
Veteran has not been found, at either his February 2007 or 
March 2008 VA examination, to have suffered from any 
incapacitating episodes in the 12 months preceding either 
examination, to warrant a rating under Diagnostic Code 5243 
for intervertebral disc syndrome.

The Board also finds that there are no other potentially 
applicable diagnostic codes by which to consider the 
Veteran's service-connected degenerative disc disease of the 
cervical spine.  In this case, while there is radiological 
evidence of degenerative changes (arthritis) of the cervical 
spine, the veteran is being rated for limitation of motion of 
the cervical spine associated with such degenerative changes.  
Furthermore, the maximum rating otherwise allowable for 
arthritis in the absence of limitation of motion is 20 
percent.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2008).  The Board also notes that there is no evidence that 
the Veteran's degenerative disc disease of the cervical spine 
has resulted in disability comparable to ankylosis, rendering 
a higher rating under the current General Rating Formula for 
Diseases and Injuries of the Spine, Diagnostic Codes 5235-
5243 (2008), inapplicable.

The Board further finds that consideration of a separate 
rating under Diagnostic Codes 8510-8512 is not warranted, 
given that the Veteran's complaints of weakness, pain, and 
numbness in his left arm and hand have not been shown to be 
etiologically related to his service-connected degenerative 
disc disease of the cervical spine.  To the contrary, as 
discussed above, the Board notes that the Veteran's March 
2008 VA examiner, as well as his June 2007 VA treatment 
provider, have concluded that the Veteran's numbness and 
weakness in the left arm are related to his subclavian steal 
syndrome, a heart condition unrelated to his degenerative 
disc disease of the cervical spine, and to his left tennis 
elbow tendonitis.  

The above determination is based on consideration of the 
applicable provisions of VA's rating schedule.  The Board 
also finds that at no time has the disability under 
consideration been shown to be so exceptional or unusual as 
to warrant the assignment of any higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there 
is an absence of evidence of marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation), frequent periods of hospitalization, or evidence 
that the Veteran's service-connected degenerative disc 
disease of the cervical spine otherwise has rendered 
impractical the application of the regular schedular 
standards.  In that connection, as will be discussed below, 
the Board points out that the Veteran has claimed in multiple 
statements that he is not rendered unemployable by his 
degenerative disc disease of the cervical spine alone but by 
a constellation of disabilities, none of which are service 
connected apart from the cervical spine disability at issue 
here.  Thus, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Furthermore, it bears emphasis that the schedule is intended 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2008).  
Thus, based on the record before it, the Board does not find 
that the medical evidence demonstrates any unusual disability 
with respect to the claim that is not contemplated by the 
rating schedule.  As a result, the Board concludes that a 
remand to the RO for referral of this rating issue to the VA 
Central Office for consideration of extra-schedular 
evaluation is not warranted.

For all the foregoing reasons, the Board finds that since the 
initial granting of the Veteran's claim, his service-
connected degenerative disc disease of the cervical spine 
warrants a 30 percent rating.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5290, 
5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2008).  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claims for ratings higher than awarded by this decision, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

B.  Entitlement to a Total Disability Rating Based on 
Individual 
Unemployability Due to Service-Connected Disability (TDIU)

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1) (2008).  Total ratings are authorized 
for any disability or combination of disabilities for which 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
prescribes a 100 percent evaluation.  38 C.F.R. 
§ 3.340(a)(2).

The law also provides that a total disability rating based on 
individual unemployability due to service-connected 
disability may be assigned where the veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities and at least one disability is rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  For the purpose of determining whether there is a 
single service-connected disability rated as 60 percent, 
disabilities of a common etiology or a single accident are 
considered as one disability.  § 4.16(a).

In addition, TDIU may be awarded on an extra-schedular basis 
if a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), but is still 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  38 
C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  Factors to be 
considered are the veteran's education and employment history 
and loss of work-related functions due to pain.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 330, 332 (1991).  Individual 
unemployability must be determined without regard to any non-
service-connected disabilities or the veteran's advancing 
age.  38 C.F.R. § 3.341(a); see also 38 C.F.R. § 4.19 (2008) 
(age may not be a factor in evaluating service-connected 
disability or unemployability); Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).

The Board notes at the outset that the Veteran is service 
connected only for degenerative disc disease of the cervical 
spine, which has been rated as 30 percent disabling.  He thus 
does not meet the criteria for a TDIU rating under 38 C.F.R. 
§ 4.16(a), which requires that, if a veteran is service 
connected for only one disability, that disability must be 
rated at least 60 percent disabling for an award of TDIU to 
be made.  As the veteran's appeal for a higher initial rating 
of his degenerative disc disease of the cervical spine is 
herein denied by the Board, which has assigned the Veteran a 
30 percent disability rating for his service-connected 
degenerative disc disease of the cervical spine for the 
period from the date of the initial claim to the present, the 
Board considers that issue resolved and the rating of 30 
percent for the period in question to be final.  Dunlap v. 
Nicholson, 21 Vet. App. 112 (2008).  

It is also the policy of VA, however, that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board 
must evaluate whether there are circumstances in the 
veteran's case, apart from any non-service-connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  Van Hoose, 4 Vet. App. at 
363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); 
Blackburn v. Brown, 4 Vet. App. 395 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has stated that in order for a veteran to prevail on 
a claim for a TDIU, the record must reflect some factor that 
takes his case outside of the norm.  The fact that a veteran 
may be unemployed or has difficulty obtaining employment is 
not determinative.  The ultimate question is whether the 
veteran, because of service-connected disability, is 
incapable of performing the physical and mental acts required 
by employment, not whether he can find employment.  Van 
Hoose, 4 Vet. App. at 363.  Moreover, as already noted, an 
inability to work due to non-service-connected disabilities 
or age may not be considered.  38 C.F.R. §§ 4.14, 4.19.  In 
making its determination, VA considers such factors as the 
extent of the service-connected disabilities and the 
Veteran's employment and educational background.  38 C.F.R. 
§§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

Here, the evidence of record does not establish that the 
Veteran was unemployable due solely to his service-connected 
disability.  In that connection, the Board notes at the 
outset that by his own contentions, the Veteran is 
unemployable as a result not only of his service-connected 
degenerative disc disease of the cervical spine but also of 
his multiple non-service-connected disabilities.  To that 
end, the Board looks to the Veteran's July 2008 VA Form 9, in 
which the Veteran stated that he believed he was entitled to 
a TDIU rating if "all [his] issues of disability" were 
considered together.  Although the Board acknowledges that 
the Veteran is currently seeking service connection for a 
lumbar spine disability as well as peripheral neuropathy, a 
bilateral hip disability, hearing loss, and tinnitus, the 
fact remains that the Veteran is now service connected only 
for one disability:  degenerative disc disease of the 
cervical spine.  There is simply no medical evidence in the 
file to support a conclusion that this disability, taken 
alone, has at any time rendered the Veteran unemployable.   

In reaching this decision, the Board acknowledges that the 
veteran's private treatment provider has opined in a June 
2007 letter that the veteran is unable to pursue gainful 
employment.  However, the Board notes that in arriving at 
that conclusion, the private treatment provider took into 
consideration not only the Veteran's service-connected 
degenerative joint disease of the cervical spine, but also 
his non-service-connected diagnoses of bilateral shoulder 
pain, left elbow pain, subclavian steal syndrome, history of 
septal infarction, and herniated nucleus pulposus at L4-5 
with bulging L1-2.  The Board thus concludes that there is 
simply no objective evidence that the veteran's service-
connected disability-without regard to his non-service-
connected disabilities-has rendered the Veteran 
unemployable.  38 C.F.R. § 3.341(a).  

The Board further acknowledges that the RO has obtained 
records associated with the veteran's 1993 award of SSA 
benefits in support of the Veteran's contention that he is 
entitled to a TDIU rating.  However, the Board points out 
that the laws and regulations governing award of SSA benefits 
are not the same as those governing award of VA benefits.  
The Board further notes that these records primarily document 
treatment for the veteran's disability well outside the 
rating period at issue here.  In addition, the Board points 
out that the SSA award is premised on the Veteran's 
unemployability due not only to his degenerative disc disease 
of the cervical spine, but also to a lumbar spine disability 
and to major depressive disorder.  Regardless, however, the 
medical information considered by the SSA is not within the 
time frame at issue in the claim for a TDIU rating and, thus, 
cannot be considered pertinent to the veteran's claim except 
as relevant medical history in rating the disability at 
issue.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this claim.  In light of the foregoing, 
the Board finds that award of a total disability rating based 
on unemployability due to service-connected disability is not 
warranted, including on an extra-schedular basis.


ORDER

An initial rating in excess of 30 percent for degenerative 
disc disease of the cervical spine for the period prior to 
January 1, 2009, is denied.  

A rating of 30 percent for degenerative disc disease of the 
cervical spine from January 1, 2009, is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.  

Entitlement to a total disability rating based on 
unemployability due to service-connected disability (TDIU) is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


